Citation Nr: 1034947	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus, type 
II, and posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 30 percent 
for PTSD.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, the Veteran had requested a hearing 
before the Board sitting at the local RO.  However, his request 
for a hearing was later withdrawn in a June 2010 communication.  

The issue of reopening a claim of service connection for 
bilateral upper extremity peripheral neuropathy, to 
include as secondary to service-connected diabetes 
mellitus, type II, has been raised by the record.  
Although VCAA notice was sent in October 2007, the claim 
does not appear to have been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of service connection for hypertension and entitlement 
to TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with tinnitus and 
bilateral sensorineural hearing loss meeting VA auditory 
standards.

2.  The preponderance of the evidence demonstrates that the 
Veteran had noise exposure as a result of his combat experience 
in the Republic of Vietnam during service.

3.  The preponderance of the evidence of record demonstrates that 
the Veteran had probable acoustic trauma during service and that 
his bilateral sensorineural hearing loss is due to noise exposure 
during service.

4.  The preponderance of the evidence demonstrates that the 
Veteran's tinnitus is caused by his service-connected bilateral 
sensorineural hearing loss.

5.  The preponderance of the evidence demonstrates that the 
Veteran's PTSD symptomatology for the period of August 24, 2006, 
through November 26, 2007, included:  circumstantial speech; 
impairment of short- and long-term memories; difficulty 
establishing and maintaining effective relationships; difficulty 
concentrating; depressed mood; sleep impairment with nightmares, 
flashbacks, and intrusive memories; anxiety; and, hypervigilance 
with an exaggerated startle reflex, but did not demonstrate a 
flattened affect; panic attacks; impaired judgment or abstract 
thinking; or, any disturbances of motivation and mood.

6.  The preponderance of the evidence demonstrates that the 
Veteran's PTSD symptomatology for the period beginning November 
27, 2007, included:  suicidal ideation; obsessional or 
ritualistic behavior; impaired impulse control; spatial 
disorientation; difficulty adapting to stressful circumstances; 
and, an inability to establish and maintain effective 
relationships, but does not demonstrate persistent delusions or 
hallucinations; gross impairment of thought process or 
communication; grossly inappropriate behavior; inability to 
perform activities of daily living; gross memory loss; or, that 
he is a persistent danger to himself or others.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for establishing service connection for bilateral 
sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for establishing service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.310 (2009).

3.  The criteria for an initial evaluation in excess of 30 
percent for service-connected PTSD, for the period of August 24, 
2006, through November 26, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2009).

4.  The criteria for an evaluation of 70 percent for service-
connected PTSD, beginning November 27, 2007, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In light of the favorable decision with regard to the issues of 
service connection for bilateral sensorineural hearing loss and 
tinnitus, as discussed below, no further discussion of VCAA 
compliance is necessary for those claims.

With respect to the Veteran's claim of an increased initial 
evaluation for PTSD, the Board notes that the appeal arises from 
the initial award of service connection for PTSD.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA as to 
this issue.

Regarding VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records, 
and VA examination reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was an active participant in the 
claims process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection- Bilateral Sensorineural Hearing Loss and 
Tinnitus

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In general, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may also be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  Moreover, for claims received on or after October 6, 
2010, in order for service connection to be established on the 
basis of aggravation, the 
baseline level of severity of the nonservice-connected disability 
must be shown by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and bilateral sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In this case, the Veteran contends on appeal that his hearing 
loss is due to his military service, particularly due to his 
noise exposure from combat in the Republic of Vietnam.  He has 
denied post-service noise exposure.  

The Veteran's service personnel records indicate that he served 
in the Republic of Vietnam from February 1969 to February 1970 as 
a rifleman and then as a patrol leader.  His Form DD 214 further 
indicates that the Veteran received for his honorable combat 
service the Combat Infantryman Badge (CIB).  For all these 
reasons, the Board concedes that the Veteran was exposed loud 
noise during his active duty.  38 U.S.C.A. § 1154(a),(b).  The 
question for consideration is therefore whether any current 
hearing loss and tinnitus are the result of such in-service 
acoustic trauma.  

The Veteran's service treatment records are void of any complaint 
of or treatment for any hearing loss or ear problems while in 
service.  His December 1966 pre-induction and September 1968 
enlistment examinations both demonstrate normal hearing at his 
enlistment into the military.  However, the June 1970 separation 
examination, while showing normal audiometric readings, noted 
that the Veteran's ears were abnormal and indicated "probable 
acoustic trauma."

Post-service, the VA treatment records do not disclose any 
audiological treatment.  However, the Veteran underwent a VA 
audiological examination in January 2007.  The Veteran reported 
at that time that he has had bilateral hearing loss since 
military service.  He reported military noise exposure to combat 
artillery and denied any post-service noise exposure, stating 
that he worked in a quiet office environment since service.  Upon 
audiometric testing, the Veteran was shown to have bilateral mild 
to moderate high frequency sensorineural hearing loss.  He also 
reported having bilateral tinnitus with onset right after 
military service.  

The VA examiner noted that she reviewed the Veteran's claims 
file, which supported a history of military noise exposure.  She 
also noted the normal audiometric thresholds in the Veteran's 
separation examination, as well as the documentation of tinnitus.  
She then stated that there was "no supporting evidence of 
acoustic trauma during military service.  The hearing loss noted 
today is not worse than normal aging."  After considering all of 
the evidence, the VA examiner concluded that it was not as likely 
as not hearing loss or tinnitus was due to acoustic trauma in 
service, and stated that it was as likely as not that these 
conditions occurred from normal aging or some other unknown 
etiology.

The Veteran underwent another VA audiological examination in 
October 2009 with the same VA examiner that had evaluated him in 
January 2007.  He again reported combat artillery noise in 
service and denied post military noise exposure.  He reported 
having bilateral tinnitus that began in 2005, when other serious 
medical conditions developed.  After audiometric testing, the 
Veteran was against diagnosed with bilateral mild to moderate 
sensorineural hearing loss.  The Veteran was also diagnosed with 
tinnitus, which was noted as being "as likely as not a symptom 
associated with [his] hearing loss."  The VA examiner noted that 
she reviewed the Veteran's service treatment records, but no 
private or VA records.  She acknowledged that the Veteran had 
been exposed to acoustic trauma in service.  She further noted 
the normal auditory thresholds at entrance and separation, which 
she stated ruled out hearing loss secondary to acoustic trauma.  
She opined that the current audiometric findings were not 
consistent with noise-induced hearing loss.  She further stated 
that the Veteran's tinnitus had onset nearly 30 years after 
military service and was not associated with acoustic trauma 
during service.  She finally stated that the Veteran's tinnitus 
correlated with the onset of multiple other medical conditions in 
2005.

Based on the evidence of record and resolving the benefit of the 
doubt in favor of the Veteran, the Board finds that service 
connection for bilateral sensorineural hearing loss and tinnitus 
are warranted on this record.  The Board notes that the Veteran 
was exposed to significant noise in service and has current 
diagnoses of bilateral sensorineural hearing loss and tinnitus 
during the appeal period.  
Moreover, while the Board acknowledges the existence of the two 
negative VA opinions, such opinions are contradictory on their 
face, and they also are predicated on factual inaccuracies.  
Specifically, in January 2007 the VA examiner noted that the 
record supports a finding of military noise exposure, but stated 
later in her opinion that there was no supporting evidence of 
acoustic trauma during service.  The Board finds two such 
statements to be contradictory.  Additionally, the VA examiner's 
second statement clearly counters other evidence of record, as 
the Board points directly to the Veteran's June 1970 separation 
examination which states "probable acoustic trauma."  Thus, the 
Board finds that the January 2007 VA opinion is not grounded in 
fact and is thus not afforded any probative value.

Furthermore, the October 2009 VA examiner's opinion acknowledges 
noise exposure in service and stated that the results from that 
audiological examination were not consistent with noise-induced 
hearing loss.  However, the Board notes that the rationale for 
such opinion appears to be based that a comparison of the 
Veteran's entrance and separation audiometric results showed no 
hearing loss.  
In this regard, the United States Court of Veterans Claims 
(Court) has noted medical literature indicating a generally 
accepted standard that hearing thresholds of 20 decibels or less 
reflect normal hearing, while hearing thresholds of 25 decibels 
or more are indicative of some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT 
MEDICAL DIAGNOSIS AND TREATMENT, 110- 11 (Stephen A. Schroeder 
et. al. eds., 1988).  However, when audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley, 5 Vet. 
App. at 160.

In this case, the Board notes that the Veteran's audiometric 
results do not demonstrate a "disability" at the time of his 
separation, and in fact, did not demonstrate a hearing loss at 
all.  However, such a basis for the October 2009 VA examiner's 
opinion omits two key facts.  First, and most importantly, the 
Board notes that the VA examiner did not mention the notation of 
"probable acoustic trauma" on the Veteran's separation 
examination, audiometric results notwithstanding.  Secondly, the 
VA examiner's opinion does not address that the only stated noise 
exposure in the Veteran's medical history is his military noise 
exposure.  Thus, the Board lends no probative value to the VA 
examiner's October 2009 opinion.

Instead, the Board finds that the preponderance of the evidence 
of record demonstrates that the Veteran's bilateral hearing loss 
is related to military noise exposure.  The Board notes the 
Veteran's military experiences involved combat artillery and 
small arms fire, and the Veteran has been diagnosed with 
bilateral sensorineural hearing loss.  Moreover, the Board 
specifically notes that the Veteran's separation examination, 
while appearing audiologically normal, noted that the Veteran's 
ears were abnormal and specifically noted that the Veteran had 
"probable acoustic trauma" at that time.  

The credible and competent lay evidence of record demonstrates 
that the Veteran stated that his hearing loss began in service 
and relates his current hearing loss to his combat noise exposure 
in service.  Also, he stated that he did not have any noise 
exposure following military service and worked in a quiet office 
environment.  The Board finds that such lay evidence is 
sufficient in this case to demonstrate that the Veteran's hearing 
loss was a result of his military service, particularly the noise 
exposure he suffered as a result of his combat service.  See 38 
U.S.C.A. § 1154(b) (West 2002).  Given that the Veteran served in 
combat and by resolving the benefit of the doubt, the Board finds 
that service connection for bilateral sensorineural hearing loss 
is warranted on the evidence of record in this case.  See 38 
C.F.R. §§ 3.102, 3.303.

In regard to the Veteran's claim for service connection for 
tinnitus, as noted above he is currently diagnosed with bilateral 
tinnitus.  On appeal, the Veteran has contended that such is due 
to military noise exposure during service.  As discussed above, 
the VA examiner's opinions from January 2007 and October 2009 do 
not relate the Veteran's tinnitus to military service, and in 
particular the October 2009 opinion relates the Veteran's 
tinnitus to other unstated medical conditions that began in 2005.  
However, earlier in that October 2009 opinion, the VA examiner 
related the Veteran's bilateral tinnitus directly to his 
bilateral hearing loss.  

Given the finding of service connection for hearing loss 
discussed above, the Board concludes that the evidence of record 
is at least in relative equipoise as to the Veteran's currently-
diagnosed bilateral tinnitus being related to the Veteran's 
service-connected bilateral sensorineural hearing loss.  
Therefore, again resolving the benefit of the doubt in favor of 
the Veteran, the Board finds that service connection for tinnitus 
is warranted on the evidence of record in this case.  See 38 
C.F.R. §§ 3.102, 3.310; Allen, supra.

Increased Initial Evaluation in Excess of 30 Percent for PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found- 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Veteran is currently assigned a 30 percent evaluation for his 
PTSD, beginning August 24, 2006.  Such a disability evaluation is 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 30 percent rating is warranted 
for PTSD for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130 (2009).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
A GAF score of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  While the Rating Schedule does indicate that 
the rating agency must be familiar with the DSM-IV, it does not 
assign disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).

On appeal, the Veteran contends that he meets the criteria for at 
least a 50 percent evaluation for his PTSD.  He was service-
connected for his PTSD beginning August 24, 2006-the date on 
which he filed his claim for service connection.  The clinical 
evidence of record indicates that the Veteran first sought 
treatment at VA for his PTSD in January 2007.  At that time, he 
was shown to be divorced with a child.  During the interview, the 
Veteran was shown to be alert and oriented to person, time and 
place.  He reported being anxious and depressed, but denied any 
suicidal or homicidal ideations, delusions or auditory or visual 
hallucinations.  The Veteran complained of poor sleep and 
nightmares involving combat in Vietnam.  He also complained of 
intrusive memories, flashbacks and being woken up by the smell of 
dead bodies.  The Veteran stated that he was unable to sleep and 
endorsed poor concentration and attention, hypervigilance, 
increased startle response and irritability.  He denied having a 
legal or violent history.  

In March 2007 the Veteran underwent a VA examination for his 
PTSD.  At that time, he was living with his common law wife.  He 
reported symptoms including depression, loss of concentration, 
uneasiness in stores and crowds, hypervigilance, difficulty 
sleeping, restlessness, and a loss of a desire to going hunting, 
fishing or golfing, which he enjoys.  He also stated that he 
liked the sound of helicopters because it reminds him of being 
rescued.  

The Veteran indicated obtaining a bachelors degree in political 
science following discharge from service, and had an extensive 
employment history which ended one year prior to the examination, 
when he quit in order to spend time with his father following the 
death of his mother.  The Veteran reported not working since that 
time, and noted that he was currently seeking employment.  He 
denied occupational impairment at that time.  The Veteran 
reported being divorced from his first wife since 1989.  He had a 
son from that marriage, with whom he stated he had a strained 
relationship.  The Veteran currently was living with his common-
law wife since 1990, describing his relationship with her as 
"wonderful."  The Veteran reported enjoying golfing, fishing, 
riding bicycles, taking walks, watching television, playing cards 
and playing with his dogs.  He stated that on bad days however, 
he will not engage in those activities.  The Veteran reported 
being "very social" in the past, but that he had his wife have 
strained to make new friends since moving.  He stated that he had 
less than a handful of friends.  Having few relationships was 
difficult for the Veteran since he was used to having numerous 
relationships, though he was well-adjusted occupationally and 
interpersonally.

Upon examination, the Veteran was alert, cooperative and oriented 
to person, time and place.  His speech was normal and clear, but 
significantly circumstantial.  His thought process was goal-
oriented with an appropriate thought content that did not 
demonstrate any auditory or visual hallucinations, or suicidal or 
homicidal ideations.  He responded in a logical manner without 
any inappropriate behavior.  He had adequate ability to maintain 
his personal hygiene and activities of daily living.  The Veteran 
had difficulty concentrating and also had problems with his 
short-term and long-term memories.  He did not demonstrate any 
obsessional or ritualistic behavior or a history of panic 
attacks.  The Veteran was shown to be depressed or anxious and 
tired, with an okay impulse control.  He was assigned a GAF score 
of 60, and was deemed able to manage his financial affairs.

In his November 27, 2007, notice of disagreement, the Veteran 
attached a letter which documented his report of symptomatology.  
In that letter, the Veteran indicated that he had been married 
and divorced twice and currently lived with his girlfriend.  He 
indicated that his second wife was awarded full custody of his 
son during that divorce in 1989.  He stated that he attempted to 
remain mild-mannered, but sometimes he could not control himself.  
He also indicated that he had suicidal thoughts about four times 
a week, and had on one occasion put a gun into his mouth, but 
could not pull the trigger.  He stated that he had homicidal 
thoughts when he felt that he has been wronged, particularly 
while driving.  He stated that he had recently been threatened in 
a park and hit one individual with a 9-iron that he carries for 
protection. 

The Veteran further indicated that he had trouble sleeping, and 
would wake up multiple times during the night.  He had nightmares 
and cold sweats, and always woke up tired.  He described an 
altercation where he threw another man into the trunk of his case 
and had placed a gun in the man's mouth.  The Veteran further 
reported having memory problems, including being unable to 
remember what he read.  He also forgot names, places, and dates.  
He gave up hunting because he could not handle any part of it, 
and stated that he did not like being around "oriental people."  
He added that any "Asian-speaking" person "sets him off."  

Also in the November 2007 statement, the Veteran indicated that 
he did household chores, read and watched television, ate with 
his wife daily, and attended church regularly.  He had poor 
recall and he always had to write down directions because of his 
bad memory.  He was rude to people on the phone and had panic 
attacks when things were not going well or when he is late.  He 
was depressed and felt unworthy.  In his home he had done things 
like hit walls with a bat and had taken an axe to a 
malfunctioning garage door opener.  He endorsed road rage and 
would slam his brakes at tailgaters follow people home to 
confront them about their driving habits.  He also indicated that 
would ram people with his cart when they are rude to his 
girlfriend in a store.

Regarding appearance, he wore clothes with holes and rips in them 
when he was at home.  He indicated being stressed out by 
deadlines, confrontations, the need to be on time, traffic and 
financial problems.  Finally, the Veteran stated that he did not 
have any friends.  He gave up sporting activities like hunting 
and fishing and that he did not want any friends because of "the 
burden of responsibility."

The Veteran underwent a VA examination for his PTSD on September 
2008.  The Veteran was noted as living with his wife.  The 
Veteran reported that he thought he tended to under-report the 
severity of his symptoms.  He had good days and bad days, during 
which he would isolate himself, read and watch television.  He 
stated that he had a depressed mood most days, but that he did 
not have diminished interest or pleasure.  He woke three to four 
times a night, and had frequent nightmares.  The Veteran did not 
display any observable psychomotor agitation.  He reported 
feeling hopeless and worthless, with problems concentrating and 
"sometimes just go[ing] off into space."  He also had recurrent 
thoughts of death or suicidal ideations when his mood was worse, 
though this did not occur frequently and in some weeks it did not 
occur at all.  He again noted his road rage.  He also stated that 
there was more conflict with his wife and that he will yell at 
her, and would frequently yell at wait staff and clerks.  He 
would also yell at managers, and has had people threaten to call 
security.  

The Veteran further indicated that he obsessively checked doors 
and had loaded weapons in the house.  Approximately once a week 
he would have a panic attack, and that these attacks were more 
easily triggered than in the past.  He reported getting confused 
while driving and that he once did not know why he went to the 
mall or where he was parked.  The Veteran denied any 
hallucinations, delusions or mania.  

The Veteran reported that this was his third marriage, and that 
he had a son with whom he has not had contact with for six years.  
The Veteran reported few friends, though he had one good friend.  
He also stated that he used to play golf often, and had social 
interaction with that activity, but that he has not played for a 
year.  The VA examiner noted that the Veteran's social 
interaction had declined since his last evaluation and also noted 
increasing conflict with a variety of different people within the 
past three years.  The Veteran's activities of daily living and 
personal hygiene were not problematic.  The Veteran was unable to 
identify any impact of his PTSD symptomatology on his employment, 
relating his unemployment to problems with neuropathy, and he 
denying problems with motivation and anger in an occupational 
setting.

Upon examination, the Veteran was alert, oriented to person, time 
and place, and was pleasant and cooperative.  He maintained good 
eye contact, had normal speech and a goal-directed thought 
process.  He denied any auditory or visual hallucinations or 
suicidal or homicidal ideations.  However, he noted that he had 
suicidal ideations when his mood was poor and thoughts of harming 
other people when his anger was triggered, though he had 
strategies to distract himself from both of those kinds of 
thoughts.  The Veteran responded in a logical manner without any 
inappropriate behavior, and was noted as having adequate 
maintenance of his personal hygiene and other basic activities of 
daily living.  There was no gross impairment of memory or 
concentration, and judgment appeared to be good, though his 
affect was somewhat constricted.  The Veteran had nightmares 
three to four nights a week, intrusive memories, and flashbacks 
two to three times a week.  He also had markedly diminished 
interest or participation in significant activities, as well as 
feelings of detachment and estrangement from others.  The Veteran 
further had difficulty falling and staying asleep, irritability 
with outbursts of anger, and hypervigilance with an exaggerated 
startle reflex.

The VA examiner concluded that the Veteran's symptoms included 
diminished interest in significant activities, feeling of 
detachment from others, restricted affect, difficulty falling 
asleep, irritability, outbursts of anger, hypervigilance with an 
exaggerated startle reflex, and that his symptoms have a 
significant effect on his social functioning, including increased 
in conflict in his relationships with a uncaring attitude toward 
initializing friendships.  The Veteran again denied motivation or 
anger problems in an occupational setting.  He was assigned a GAF 
score of 55.

VA treatment records from throughout the appeal period generally 
reflect
conflict with his wife, and symptoms including anxiety and easy 
irritability.
Hypervigilance was also noted in such reports, as well as 
distressing thoughts and dreams about war and traumatic events.  
In such records, the Veteran denied any suicidal or homicidal 
ideations or plans, and he was noted as being alert and oriented 
to person, time and place, without evidence of any hallucinations 
or delusions.

Based on the foregoing evidence, the Board finds that the 
Veteran's PTSD symptomatology warrants a 30 percent from August 
24, 2006 to November 26, 2007, and warrants a 70 percent 
evaluation, beginning November 27, 2007, for the reasons 
explained below.

For the period from August 24, 2006 through November 26, 2007, 
the Veteran was noted as having circumstantial speech, difficulty 
with short- and long-term memories, and had few friends.  The 
Veteran specifically was noted in his March 2007 VA examination 
as having a handful of friends, but that he had strained to make 
new friends since moving.  Thus, the Board finds that this 
represents a difficulty in establishing and maintaining effective 
relationships.  

However, the evidence does not demonstrate that the Veteran had 
any panic attacks at that time, and in fact, the Veteran reported 
not having a history of any panic attacks.  Nor was the Veteran's 
judgment or abstract thinking shown to be impaired throughout 
that period.  The Veteran also was not noted as having a 
difficulty understanding complex commands, and he was 
specifically shown to have logical speech with a goal-directed 
thought process.   Also, while the Board acknowledges that the 
Veteran had problems concentrating and a depressed mood, the 
Board does not find that those symptoms rise to the level of 
being disturbances of motivation and mood.  The Veteran's energy 
and motivation were not affected by his PTSD symptomatology and 
he was specifically shown to do household chores and volunteer at 
his church during this time.  Finally, the Veteran's affect was 
not flattened or constricted throughout this period.  

In short, the Veteran's PTSD symptomatology for the period of 
August 24, 2006 through November 26, 2007 demonstrates that the 
Veteran had circumstantial speech, impairment of short- and long-
term memories, difficulty establishing and maintaining effective 
relationships, difficulty concentrating, depressed mood, sleep 
impairment with nightmares, flashbacks, intrusive memories, 
anxiety, and hypervigilance with an exaggerated startle reflex.  
Such symptomatology more closely approximates to the criteria for 
a 30 percent evaluation than that necessary for a higher rating.  
Accordingly, for the period of August 24, 2006, to November 26, 
2007, the Board finds that an evaluation in excess of 30 percent 
is not warranted on the evidence of record.  See 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411.

However, beginning November 27, 2007-the date on which the 
Veteran submitted his notice of disagreement and the letter 
documenting his increased symptomatology-the Board finds that 
the criteria for a 70 percent evaluation have been met.  
Throughout the period following November 27, 2007, the Veteran 
reported suicidal ideations, obsessional and ritualistic behavior 
to include continually checking his doors and locks, and spatial 
disorientation.  There was also evidence of impaired impulse 
control, as demonstrated by the Veteran's road rage and his 
altercations with others.  

While the Veteran's reporting and noted symptomatology increased 
significantly beginning November 27, 2007, the evidence does not 
demonstrate any persistent delusions or hallucinations, gross 
impairment of his memory to include forgetting who he was, his 
relatives or occupation.  Moreover, the Veteran was specifically 
noted as being logical and goal-directed throughout the appeal 
period, and thus he did not demonstrate any gross impairment to 
his thought process or communication.  Nor did he demonstrate an 
inability to perform activities of daily living.  To the 
contrary, he performs all the household chores and has maintained 
his personal appearance and hygiene adequately throughout the 
appeal period.

Moreover, while the Veteran asserts that he has homicidal 
ideations, particularly when angered or during an episode of road 
rage, there is no showing that he is a persistent danger of 
hurting others.  Rather, he indicated that he practices avoidance 
strategies where possible.  Moreover, some of his described 
altercations, such as ramming someone with a shopping cart, are 
fairly mild in terms of physical impact.  

It is acknowledged that the record does reflect some instances of 
aggressive behavior.  Such behavior is not found to be grossly 
inappropriate here, however, given the context of such 
altercations.  Essentially, the Veteran applied force in self-
defense, though his reactions may have been disproportionate to 
the actual threat at issue.  In any event, even if deemed grossly 
inappropriate, it has not been shown that such behavior has 
resulted in total social and occupational impairment.  Indeed, 
the Veteran has shown some ability to maintain social 
relationships, as he cares for his wife and does have at least 
one good friend.  Overall, then, the incidents of aggression most 
nearly approximate impairment of impulse control and a difficulty 
in adapting to stressful circumstances, both accounted for by a 
70 percent evaluation.

Thus, in summary, the Board finds that the Veteran's PTSD 
symptomatology beginning November 27, 2007, demonstrated that he 
had suicidal ideation; obsessional or ritualistic behavior; 
impaired impulse control; spatial disorientation; difficulty 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships, but does not 
demonstrate persistent delusions or hallucinations; gross 
impairment of thought process or communication; grossly 
inappropriate behavior; inability to perform activities of daily 
living; gross memory loss; or, that he is a persistent danger to 
himself or others.  Accordingly, the Board finds that the 
Veteran's disability picture beginning November 27, 2007, more 
closely approximates to the criteria necessary for a 70 percent 
evaluation.  Therefore, the Board finds that a 70 percent 
evaluation, but no higher, for service-connected PTSD is 
warranted for the period beginning November 27, 2007.  See 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered whether the Veteran's PTSD presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of an extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for consideration 
of additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

In reaching the above conclusions, the benefit of the doubt 
doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral sensorineural hearing loss is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

Service connection for tinnitus is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

An initial evaluation in excess of 30 percent for service-
connected PTSD, for the period of August 24, 2006 to November 26, 
2007, is denied.

An initial evaluation of 70 percent for service-connected PTSD, 
beginning November 27, 2007, is granted, subject to the 
controlling regulations regarding payment of monetary benefits.


REMAND

The clinical evidence of record indicates that the Veteran was 
diagnosed with hypertension in April 2003, and has received 
treatment for that condition since that time.  He is currently 
service-connected for diabetes mellitus and PTSD.  On appeal, the 
Veteran contends that his hypertension is a complication of his 
diabetes.  He additionally asserted in his notice of disagreement 
that medical research connotes a link between PTSD and 
hypertension.  While the Veteran underwent two VA examinations 
during the appeal period, neither of these opinions addressed the 
Veteran's contention of hypertension being caused or aggravated 
by his PTSD.  Thus, the Board finds that a new VA examination is 
necessary in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Additionally, in his November 2007 notice of disagreement, the 
Veteran indicated that he had been unemployed for two years due 
to problems with his PTSD symptomatology.  In Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009), the United State Court of 
Appeals for Veterans Claims (Court) held that "a request for a 
TDIU, whether expressly raised by a veteran or reasonably raised 
by the record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation."  

The Court also stated that "when entitlement to TDIU is raised 
during the adjudicatory process of the underlying disability or 
during the administrative appeal of the initial rating assigned 
for that disability, it is part of the claim for benefits for the 
underlying disability."  Id. at 454.  Hence, the Veteran's claim 
for an increased rating for PTSD includes consideration of 
whether TDIU is warranted under the provisions of 38 C.F.R. §§ 
3.340, 3.341, 4.16.  

Accordingly, on remand, the Veteran should be provided with 
appropriate notice as to how to substantiate a claim for TDIU and 
afforded a general medical examination.  The examiner is asked to 
render an opinion as to whether it is at least as likely as not 
(50 percent or greater probability) the Veteran's service 
connected disabilities alone, without reference to any 
nonservice-connected disabilities or age, prevent the Veteran 
from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice regarding how to substantiate his 
claim for TDIU.

2.  Schedule the Veteran for a VA 
hypertension examination in order to 
determine whether the Veteran's hypertension 
is related to service or to a service-
connected disability.  The claims folder must 
be made available to and be reviewed by the 
examiner in conjunction with the examination.  
All tests deemed necessary should be 
conducted and the results reported in detail.  

Following review of the claims folder and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any 
hypertensive disorder found.  The examiner is 
then asked to opine whether any diagnosed 
condition is more likely, less likely, or at 
least as likely as (50 percent or greater 
probability) is due to the Veteran's service-
connected diabetes mellitus or service-
connected PTSD.  The examiner specifically 
asked to state whether the Veteran's 
hypertension is a complication of his 
diabetes mellitus.  The VA examiner is also 
asked to provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's service-connected PTSD or diabetes 
mellitus aggravates his hypertension beyond 
the normal progression of that disease.  If 
aggravation is found, the examiner must 
attempt to establish the baseline level of 
disability prior to such aggravation.

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

3.  Schedule the Veteran for a VA general 
medical examination.  The examiner should 
review the claims file in conjunction with 
the examination and indicate that such review 
has occurred.  Then, the examiner is to opine 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's service-connected disabilities, to 
include PTSD, hearing loss, tinnitus, 
diabetes mellitus, and lower extremity 
peripheral neuropathy, alone, or together, 
are sufficient to preclude substantially 
gainful employment in light of his 
professional qualifications and employment 
history.  A rationale for all opinions and 
conclusions should be provided.

4.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claims for service connection for 
hypertension, to include as secondary to 
service-connected diabetes mellitus and PTSD, 
and for TDIU.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


